Citation Nr: 0937822	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  06-06 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel







INTRODUCTION

The Veteran had active service from July 1971 until August 
1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.

The Board first considered this appeal in March 2008.  In 
that decision the Board granted the claim for service 
connection for tinnitus, denied a claim for service 
connection for hearing loss and reopened the claim for 
service connection for a heart disease.  The Board remanded 
the reopened claim for heart disease for additional 
development.  The RO/Appeals Management Center (AMC) 
completed all requested development, but continued the denial 
of benefits sought.  As such, this matter is properly 
returned to the Board for appellate consideration.  


FINDING OF FACT

The evidence of record does not demonstrate that any 
currently diagnosed heart disability is related to the 
Veteran's active service.


CONCLUSION OF LAW

The criteria for a grant of service connection for a heart 
disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 
1112, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in November 2004, April 2005, April 
2006 and November 2008 that fully addressed all notice 
elements.  The November 2004 letter which was sent to the 
Veteran prior to the initial adjudication of the claim 
explained the elements required to substantiate a claim and 
advised the Veteran of the evidence VA would provide and the 
evidence the Veteran should seek to provide.  The April 2006 
letter informed the Veteran of how VA determines disability 
ratings and effective dates.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, service personnel records, VA outpatient 
treatment records and private medical records.  The Veteran 
was also afforded a VA examination in connection with his 
claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Turing to the merits of the claim, the Veteran seeks service 
connection for a heart disability.  Specifically, the Veteran 
argues that his rheumatic fever was aggravated when he was 
taken off his daily medication regimen during service.  He 
related that he began to experience chest pain at that time.  

Significantly, in the present case, the Veteran has several 
diagnosed heart disabilities, including a history of 
rheumatic fever, hypertension and left ventricular 
hypertrophy.  As the Veteran's claim for benefits requested 
service connection for a generalized "heart condition" 
including thickened walls, the Board will address whether 
service connection is warranted each of the diagnosed heart 
disabilities.  See Brokowski v. Shinseki, 23 Vet. App. 79 
(2009)(holding that a claimant's identification of the 
benefit sought does not require any technical precision); 
Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (finding the 
Board is obligated to review all issues which are reasonably 
raised from a liberal reading of the appellant's substantive 
appeal, including all documents or oral testimony submitted 
prior to the Board decision)

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as some types of cardiovascular-renal disease, 
including hypertension, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

As an initial matter, medical evidence of record raised a 
question of whether the Veteran had a pre-existing heart 
disability.  Specifically, the Veteran reported a prior 
history of rheumatic fever and argues that this condition was 
aggravated by service.  Similarly, the Veteran reported a 
history of rheumatic fever on the August 1977 report of 
medical history and the examiner noted a history of rheumatic 
fever and heart trouble in 1958 which he treated in a 
hospital and large does of penicillin.  A Veteran is presumed 
in sound condition except for defects noted when examined and 
accepted for service.  According to 38 C.F.R. § 3.304(b), the 
term "noted" denotes only such conditions that are recorded 
in examination reports.  The existence of conditions prior to 
service reported by the Veteran as medical history does not 
constitute a notation of such conditions, but will be 
considered together with all other material evidence in 
determining the question of when a disease or disability 
began. See 38 C.F.R. § 3.304(b)(1).

Clear and unmistakable evidence that the disability existed 
prior to service and was not aggravated by service will rebut 
the presumption of soundness. 38 U.S.C.A. § 1111; VAOPGCPREC 
3- 2003.  A pre-existing disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

In this case, the Veteran's examination and report of medical 
history completed at the time of his July 1971 induction into 
service are not of record.  As the entrance examination is 
not of record, the Veteran must be presumed sound.

Because the presumption of soundness has attached, VA holds 
the burden of proving by clear and unmistakable evidence that 
both (1) the Veteran's disease or injury pre-existed service 
and (2) that such disease or injury was not aggravated by 
service. VAOGCPREC 3-03.

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable". 
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the pre-existing condition. Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

In the present case, there is no competent medical evidence 
dated prior to the Veteran's entry into service which 
confirms the diagnosis of rheumatic fever or reflects the 
Veteran was diagnosed with any form of rheumatic heart 
disease.  While service treatment records indicate the 
Veteran had a history of rheumatic fever, these were based 
upon the Veteran's reported history.  In other words, the 
only medical record which refers to an injury prior to 
service was based entirely upon the Veteran's history.  The 
Court has held that the transcription of medical history does 
not transform the information into competent medical evidence 
merely because the transcriber happens to be a medical 
professional. See Leshore v. Brown, 8 Vet. App. 406, 409 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Similarly, the law has provided that history provided by the 
Veteran of the preservice existence of conditions recorded at 
the time of the entrance examination does not, in itself, 
constitute a notation of a pre-existing condition. 38 C.F.R. 
§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  In sum, there 
is no competent medical evidence of record to elucidate the 
nature of the injury; any residuals; the course of treatment, 
or any other factors that may enable the Board to gauge any 
relevant information as to its pre- existence.  As such, the 
Veteran's history of rheumatic fever documented on some 
reports of medical history and in post-service treatment 
records does not rise to the level that the Veteran clearly 
and unmistakably had a preexisting heart disability.

Because the presumption of soundness has not been rebutted, 
the claim becomes one of service connection, without 
consideration of aggravation of a pre-existing condition. See 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In this regard, the May 2009 VA examiner concluded that there 
was no evidence of any specific cardiac involvement in 
relation to the rheumatic fever.  The examiner noted that the 
hypertension and left ventricular hypertrophy were not 
related to the rheumatic fever.  The examiner explained that 
rheumatic fever typically caused carditis or inflammation of 
the heart muscle that could manifest as congestive heart 
failure, pericarditis or a heart murmur; however the Veteran 
did not have any of these conditions.  While the Veteran had 
intermittent chest discomfort it was stressed it was 
noncaridac in nature and therefore was not related to the 
rheumatic fever.  The examiner also indicated that there was 
no further aggravation of his rheumatic fever throughout the 
Veteran' service.  

Although the May 2009 VA examination noted no current 
residual disability, a February 2006 VA outpatient treatment 
record concluded there was a history of rheumatic fever with 
trace mitral regurgitation and tricuspid regurgitation.  As 
such, the Veteran has a current disability.  See McClain v. 
Nicholson, 21Vet. App. 319 (2007)(finding that the 
requirement for a current disability is satisfied if the 
claimant has a disability at the time a claim was filed or at 
any time during the pendency of the appeal, even if the 
disability resolves prior to the Secretary's adjudication of 
the claim).  Additionally, as explained above, the Veteran 
claimed service connection for a generalized heart 
disability.  As the May 2009 VA examination reflected the 
Veteran had hypertension and left ventricular hypertrophy 
which were unrelated to the rheumatic fever, the Board will 
examine whether or not service connection is warranted for 
these disabilities.  See Brokowski v. Shinseki, 23 Vet. App. 
79 (2009).  

As the Veteran has current disabilities, including 
hypertension, left ventricular hypertrophy and trace mitral 
and tricuspid regurgitation, the remaining question is 
whether there is evidence of an inservice occurrence of an 
injury or disease and medical evidence of a nexus or 
relationship between the current disability and the inservice 
disease or injury.

Service treatment records clearly reflect cardiac evaluations 
because of the Veteran's reported history of rheumatic fever.  
The records specifically reflect the Veteran was evaluated to 
determine whether he needed to continue taking daily 
prophylaxis.  Cardiac examination in September 1986 was 
normal and an echocardiogram performed in September 1986 
noted no evidence of aortic stenosis or mitral stenosis, no 
evidence of cardiomyopathy and was an essentially normal 
study.  The physicians ultimately decided to stop the daily 
prophylaxis and prescribe penicillin only when the Veteran 
was undergoing a medical procedure or when a member of his 
family was sick.  Significantly, the Veteran was not shown to 
have any currently diagnosed residual of rheumatic fever 
during service.  In fact, an August 1977 x-ray of the chest, 
heart and lungs showed no significant abnormalities.  Another 
undated x-ray of the chest heart and lungs also noted no 
significant abnormalities and an undated electrocardiographic 
record was normal.  

Service treatment records fail to reflect any complaints, 
treatment or diagnoses of hypertension or left ventricular 
hypertrophy.  Significantly, examinations dated in September 
1975 and January 1976 noted no significant defects or 
diagnoses.  Examinations dated in February 1977, August 1977, 
January 1980, January 1983 and March 1988 described the heart 
as normal and fail to reflect any diastolic blood pressure 
that is predominantly 90 millimeters (mm.) or greater, or 
systolic blood pressure that is predominantly 160 mm. or 
greater with a diastolic blood pressure of less than 90 mm.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  
Similarly, the Veteran denied a history of high or low blood 
pressure on the August 1977 and January 1980 reports of 
medical history.  The Veteran did note a history of heart 
trouble on the August 1977 report of medical history; 
however, the Veteran clarified that this referred to his 
history of rheumatic fever and heart trouble in 1958.  There 
was no history of other heart disabilities.  

The Veteran was also seen during service for complaints of 
chest pain.  For example, a November 1973 record noted the 
Veteran reported a history of rheumatic fever and occasional 
past history of sharp substernal pain. The Veteran did not 
report any current chest pain at that time and no diagnosis 
was provided.  A May 1979 record noted a complaint of mid 
sternum pain; however, after examination a muscle spasm and 
myalgia was diagnosed.  An October 1980 record noted 
complaints of chest pain and the diagnosis was chest pain.  A 
February 1989 record noted chest pain, however, the diagnosis 
was pharyngitis.

The final element is competent medical evidence of a nexus 
between any of the currently diagnosed disabilities and 
service.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In the present case, none of the medical evidence relates the 
mitral and tricuspid regurgitation to any event or incident 
of the Veteran's service, including the Veteran's complaints 
of chest pain during service.  While the February 2006 VA 
record noted it was a residual condition of the rheumatic 
fever, there was no indication that the additional disability 
was in any way related to an event or incident of the 
Veteran's service.  

Similarly, none of the medical records relate the 
hypertension or the left ventricular hypertrophy to any event 
or incident during service.  Significantly, the May 2009 VA 
examiner considered the complaints of chest pain during 
service and concluded that these were determined to be 
noncardiac in nature.  The examiner specifically indicated 
the hypertension and the left ventricular hypertrophy were 
diagnosed in June 2004, coincident with the onset of the 
polycystic kidney disease.  Furthermore, a February 2005 VA 
outpatient treatment record specifically indicated the 
hypertension was a complication of the polycystic kidney 
disease. 

While the Veteran has alleged he had continued chest pain 
since service, the Board notes that the chest pain has not 
been linked to any diagnosed heart disability.  In fact, the 
majority of the records describe the chest pain as noncardiac 
in nature.  For example, a June 2004 private record and a 
September 2007 VA outpatient treatment record indicated the 
chest pain was noncardiac in origin.  Additionally, February 
2005 and February 2006 VA records suggested the gastro-
esophageal reflux disease may contribute to the chest pain 
and a September 2006 VA record suggested the chest pain may 
be related to the Veteran's anxiety.  In short, to the extent 
the Veteran had continuous chest pain, as this symptom has 
not been linked to the mitral and tricuspid regurgitation, 
hypertension or left ventricular hypertrophy, it can not be 
used to support a grant of service connection for that 
disability.

Nor is there evidence of continuity of any other symptom of 
the regurgitation, left ventricular hypertrophy or 
hypertension.  In fact, the first diagnosis of mitral and 
tricuspid regurgitation was dated in June 2004, nearly 13 
years after the Veteran's separation from service.  The first 
diagnosis of hypertension and left ventricular hypertrophy 
was also in June 2004.  In other words, the time that elapsed 
between service and the beginning of treatment fail to show a 
continuity of symptomatology upon which to support a grant of 
service connection. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  This gap in evidence also demonstrates the 
Veteran was not diagnosed with hypertension within one year 
of his separation from service and accordingly service 
connection on a presumptive basis is not warranted. 

Therefore, the only evidence relating the disabilities to 
service is the Veteran's own statement.  Although the Board 
does not doubt the Veteran's belief that his heart 
disabilities had their onset during service, the Veteran is 
not a medical professional competent to render an opinion on 
matters of a medical diagnosis or the etiology of a diagnosed 
disorder.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). 

Therefore, the preponderance of the evidence is against the 
Veteran's claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply and service connection for residuals of rheumatic fever 
will be denied.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a heart condition is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


